                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

JESUS REYNALDO GONZALES,                       §
TDCJ No. 2053774,                              §
                                               §
                      Petitioner,              §
                                               §
v.                                             §            Civil Action No. 7:18-cv-152-O-BP
                                               §
LORIE DAVIS, Director,                         §
Texas Department of Criminal Justice,          §
Correctional Institutions Division,            §
                                               §
                      Respondent.              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
      OF THE UNITED STATES MAGISTRATE JUDGE AS MODIFIED HEREIN

       The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation. ECF No. 18. Petitioner did not file objections to the Recommendation. The

Magistrate Judge recommends that this habeas action be dismissed with prejudice as time-barred.

The District Court reviewed the Findings, Conclusions, and Recommendation for plain error.

Finding no error in the recommendation for disposition, I am of the opinion that the conclusions

of law and reasons for dismissal set forth in the Magistrate Judge’s Recommendation are correct

and they are hereby adopted and incorporated by reference as the Findings of the Court with the

following modifications:

       After his conviction for assault on a family member was affirmed on direct appeal, the

Texas Court of Criminal Appeals granted Jesus Reynaldo Gonzales’ motion for extension of time

in which to file a Petition for Discretionary Review (“PDR”). The deadline for filing the PDR was

May 26, 2017. See ECF No. 16-16. Although Gonzalez did not file a PDR, his conviction became
final on that date. See 28 U.S.C. § 2244(d)(1)(A) (state court conviction becomes final by the

conclusion of direct review or the expiration of the time for seeking such review); Webb v. Thaler,

384 F. App’x 349, 350 (2010) (state court’s grant of criminal defendant’s request for leave to file

an out-of-time PDR rendered his state court judgment of conviction not yet final); see also Jimenez

v. Quarterman, 129 S. Ct. 681, 686 (2009) (when “a state court grants a criminal defendant the

right to file an out-of-time direct appeal . . . his judgment is not yet final for purposes of” the one-

year limitation period). Therefore, Gonzales’ one-year limitation period ran through May 28,

2018.1

         Gonzales filed a state application for habeas relief on May 14, 2018.2 See Ex parte

Gonzales, App. No. WR-88,652-01, ECF Nos. 16-19, 16-20, 16-21. The application was denied

without written order on July 18, 2018. See ECF No. 16-18. Because his state application was

pending for 66 days, Gonzales is entitled to 66 days of statutory tolling. See 28 U.S.C. §

2244(d)(2) (the one-year federal statute of limitations is tolled while a properly-filed state habeas

application is pending); Windland v. Quarterman, 578 F.3d 314, 315 (5th Cir. 2009) (“[A] state

habeas petition is ‘pending’ for the purposes of tolling under § 2244(d)(2) on the day it is filed

through (and including) the day it is decided.”). Adding 66 days to Gonzales’ original federal




         1
         May 26, 2018 was a Saturday. Therefore, Gonzales’one-year limitation period for filing
his federal petition ran through the following Monday. See FED. R. CIV P. 6(a)(1)(C).
         2
          State habeas applications “are deemed filed at the time they are delivered to prison
authorities” for mailing. Richards v. Thaler, 710 F.3d 573, 578 (5th Cir. 2013). For purposes of
the statute of limitations review, the Court will use the signature date on Petitioner’s state habeas
application, May 14, 2018, as the filing date.

                                                  -2-
filing deadline of May 28, 2018 provides a new filing deadline of August 2, 2018. The instant

petition was filed on September 21, 2018, after the one-year statute of limitations had expired.3

       For the foregoing reasons, this action is DISMISSED with prejudice as TIME-BARRED.

       SO ORDERED this 24th day of October 2019.



                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE




       3
         Federal habeas petitions filed pro se are considered filed, for purposes of the statute of
limitations, on the date on which the petition is tendered to prison officials for mailing. See
Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998) (applying the “mailbox rule” to the filing of
a federal habeas petition). The original petition filed in this action was signed on September 21,
2018 (ECF No. 1 at 15) which will be considered the filing date for the purpose of this Court’s
review.

                                               -3-
